DETAILED ACTION
1.	This is a Final Office Action Correspondence in response to amendments/arguments for  U.S. Application No. 16/159893 filed on February 27, 2021.

	
	Information Disclosure Statement
2.	The arguments have been considered but are not persuasive. 

	On Pg. 11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “As illustrated, Kenthapadi teaches that the storing of replicas is performed prior to any generation of completed search results, and is instead based on a prediction of likely search results that the system may produce. Kenthapadi does not teach storing replicas of a search result that is generated, the storing performed subsequent to executing a search query of a map-reduce search that generates the search result. As such, Kenthapadi fails to teach "generat[ing] a search result" or "providing, by a search head leader of the cluster, responsive to generating the search result, a communication identifying the search result to at least a portion of the search head cluster," as recited in amended claim 1. Kenthapadi provides no teaching or suggestion of a communication that identifies a generated search result or the storing of a replica of that search result in at least a portion of a search head cluster in response to the communication. Accordingly, Kenthapadi further fails to teach or suggest "storing, responsive to the communication, replicas of the search result in the at least the portion of the search head cluster".



	Examiner replies that Kenthapadi does teach this limitation. Par. 0030 Kenthapadi discloses receiving the search results in response from a query. Kenthapadi discloses aggregating the search results. Aggregating the search results is seen as identifying at least a portion of the search head cluster.  The aggregation of search results is seen as storing the search results after the search. Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. The replicated/copy documents are seen as the search result.  Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performing at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster.


On Pg. 11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Kenthapadi provides no teaching or suggestion of a communication that identifies a generated search result or the storing of a replica of that search result in at least a portion of a search head cluster in response to the communication. Accordingly, Kenthapadi further fails to teach or suggest "storing, responsive to the communication, replicas of the search result in the at least the portion of the search head cluster".”
	



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1, 2, 6, 7, 8, 11, 13, 14, 25, and 28  are rejected under 35 U.S.C. 103 as being unpatentable by Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi') and further in view of Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev').

As to claim 1 Kenthapadi teaches a method, comprising:
Kenthapadi teaches causing execution of a search query by plurality of indexers on source data (Par. 0017 Kenthapadi discloses the results are gathered from multiple search engine/indices and combined for presentation to the user);
 comprising a plurality of events, wherein the search query is a map-reduce search executed in a search head cluster to generate search results, wherein the search head cluster comprises a plurality of search heads that are each configured to execute a reduce phase of the map-reduce search, wherein the reduce phase comprises combining results of a map phase of the  map-reduce search to generate the search results, the map phase executed by the plurality of indexers (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. The replicated/copy documents are seen as the search result.  Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performing at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster. Par. 0017 Kenthapadi discloses the results are gathered from multiple search engine/indices and combined for presentation to the user. The assigned copies stored on index servers, gathered from multiple search engine/indices and combined for presentation to the user is seen as a reduce phase of a map-reduce search.  The execution of a search query is seen as query performed at runtime);
providing, by a search head leader of the cluster, responsive to generating the search result, a communication identifying the search result to at least a portion of the search head cluster (Par. 0030 Kenthapadi discloses receiving the search results in response from a query. Kenthapadi discloses aggregating the search results. Aggregating the search results is seen as identifying at least a portion of the search head cluster);
storing responsive to the communication replicas of a search result of the search result in the at least the portion of the search head cluster (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. The replicated/copy documents are seen as the search result.  Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performing at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster);
maintaining a replication count corresponding to how many of the replicas of the search result are stored in the at least the portion of the search head cluster comprising (Fig.1 and Par. 0017 Kenthapadi discloses a search cluster. Par. 0034 Kenthapadi discloses storing documents in a central server/index. Par. 0040 Kenthapadi discloses maintaining a number of copies of a document. The central server is seen as the head cluster); 
Kenthapadi does not teach but Drobychev teaches determining whether the replication count is greater than a target replication count, based on determining that the replication count is greater than the target replication count, initiating a deletion of at least one replica of the replicas of the search result from a target search head of the at least the portion of the plurality of search heads storing the replicas (Col. 12 Lines 27-30 Drobychev discloses the replicas that exceed the replication policies are removed).
Kenthapadi and Drobychev are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Drobychev, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the downstream servers (Col. 1 Lines 40-45 Drobychev).
Drobychev teaches receiving an indication that the deletion is complete, and based on receiving the indication that the deletion is complete, decreasing the replication count corresponding to the search result (Col. 10 Lines 24-27 Drobychev discloses the location assignment daemon managing and identifying replicas. The identifying replicas is seen as search request. Col. 12 Lines 25-30 Drobychev discloses using the location assignment daemon to remove replicas until the replication policy which indicates the maximum allowed number of replicas is satisfied. Therefore removing a replica and receiving an information that the replication policy is satisfied is seen as receiving an indication that the deletion is complete. The replication count is seen as the number of replicas that satisfy a policy);
wherein the method is performed by one or more processing devices (Par. 0059 Kenthapadi discloses a processor).

As to claim 2 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein the replication of the search result further comprises a replication of visualization metadata corresponding to the search result (Fig. 3 and Par. 0038 Kenthapadi discloses a histogram of the documents in each server. Therefore replicating the documents to servers, will cause a replication of the document data to be included in the target server). 


As to claim 6 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein the search result comprises a result of an ad-hoc search that is performed one time (Par. 0017 Kenthapadi discloses single query is used and then expanded to multiple search engines).

As to claim 7 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein selecting the target search head further comprises randomly selecting one of the plurality of search heads (Par. 0033 Kenthapadi discloses randomly selecting a server to service the query).

As to claim 8 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein selecting the target search head further comprises selecting a search head of the plurality of search heads that is located in a geographic site of the source search head (Par. 0060 Kenthapadi teaches the sites are remote connected by a communications network. Par. 0033 Kenthapadi discloses selecting servers).

As to claim 11 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein selecting the target search head further comprises selecting a search head of the plurality of search heads having the largest volume of search results measured by amount of memory used to store the search results (Par. 0047 Kenthapadi discloses selecting storage locations based upon the total excess available storage space).

As to claim 13 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
In addition Kenthapadi teaches wherein the method is performed by a search head leader of the plurality of search heads, the search head leader maintaining an indication of which search heads in the plurality of search heads store a replica of the search result (Par. 0034 Kenthapadi discloses the central server a central index used to determine which server to satisfy the query). 

As to claim 14 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1. 
In addition Kenthapadi teaches wherein the method is performed by a search head leader of the plurality of search heads, the search head leader maintaining in volatile memory an indication of which search heads in the plurality of search heads store a replica of the search result (Par. 0034 Kenthapadi discloses the central server a central index used to determine which server to satisfy the query).


As to claim 25 Kenthapadi teaches a computer system, comprising:
a memory (Par. 0016 Kenthapadi discloses a memory);
and one or more processing devices, coupled to the memory (Par. 0059 Kenthapadi discloses a processor);
Kenthapadi teaches cause execution of a search query by a plurality of indexers on source data comprising a plurality of events, wherein the search query is a map-reduce search executed in a search head cluster to generate search results, wherein the search head cluster comprises a plurality of search heads that are each configured to execute a reduce phase of the map-reduce search, wherein the reduce phase comprises combining results of a map phase of the  map-reduce search to generate the search results, the map phase executed by the plurality of indexers (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performed at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster. Par. 0017 Kenthapadi discloses the results are gathered from multiple search engine/indices and combined for presentation to the user.  The assigned copies stored on index servers, gathered from multiple search engine/indices and combined for presentation to the user is seen as a reduce phase of a map-reduce search.  The execution of a search query is seen as query performed at runtime);
providing, by a search head leader of the cluster, responsive to generating the search result, a communication identifying the search result to at least a portion of the search head cluster (Par. 0030 Kenthapadi discloses receiving the search results in response from a query. Kenthapadi discloses aggregating the search results. Aggregating the search results is seen as identifying at least a portion of the search head cluster);
store, responsive to the communication replicas of the search result in the at least the portion of the search head cluster (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. The replicated/copy documents are seen as the search result.  Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performing at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster);

to: maintain a replication count corresponding to how many of the replicas of the search result are stored in the search head cluster the replication count corresponding to how many of the replicas of the search result are stored in the at least the portion of the  search head cluster (Fig.1 and Par. 0017 Kenthapadi discloses a search cluster. Par. 0040 Kenthapadi discloses maintaining a number of copies of a document. The central server is seen as the head cluster);
Kenthapadi does not teach but Drobychev teaches determine whether the replication count is less than a target replication count, based on determining that the replication count is greater than the target replication count, initiate a deletion of the search result from a source search head in the search head of the at least the portion of the search head cluster storing the replicas (Col. 12 Lines 27-30 Drobychev discloses the replicas that exceed the replication policies are removed);
Drobychev teaches receive an indication that the deletion is complete, and based on receiving the indication that the deletion is complete, increase the replication count corresponding to the search result (Col. 10 Lines 24-27 Drobychev discloses the location assignment daemon managing and identifying replicas. The identifying replicas is seen as search request. Col. 12 Lines 25-30 Drobychev discloses using the location assignment daemon to remove replicas until the replication policy which indicates the maximum allowed number of replicas is satisfied. Therefore removing a replica and receiving an information that the replication policy is satisfied is seen as receiving an indication that the deletion is complete. The replication count is seen as the number of replicas that satisfy a policy);
Kenthapadi and Drobychev are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Drobychev, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the downstream servers (Col. 1 Lines 40-45 Drobychev).

As to claim 28 Kenthapadi teaches a computer-readable non-transitory storage medium comprising executable instructions that, when executed by a computer system, cause the computer system to perform operations comprising:
Kenthapadi teaches causing execution of a search query by plurality of indexers on source data (Par. 0017 Kenthapadi discloses the results are gathered from multiple search engine/indices and combined for presentation to the user);
comprising a plurality of events, wherein the search query is a map-reduce search executed in a search head cluster to generate search results, wherein the search head cluster comprises a plurality of search heads that are each configured to execute a reduce phase of the map-reduce search, wherein the reduce phase comprises combining results of a map phase of the  map-reduce search to generate the search results, the map phase executed by the plurality of indexers (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performed at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster. Par. 0017 Kenthapadi discloses the results are gathered from multiple search engine/indices and combined for presentation to the user.  The assigned copies stored on index servers, gathered from multiple search engine/indices and combined for presentation to the user is seen as a reduce phase of a map-reduce search.  The execution of a search query is seen as query performed at runtime);
providing, by a search head leader of the cluster, responsive to generating the search result, a communication identifying the search result to at least a portion of the search head cluster (Par. 0030 Kenthapadi discloses receiving the search results from the query. Kenthapadi discloses aggregating the search results. Aggregating the search results is seen as identifying at least a portion of the search head cluster);

storing responsive to the communication  generating the search result of a particular map-reduce search in the at least the portion of the search head cluster (Par. 0057 Kenthapadi discloses replicating documents that are likely to be among the top-k results of a search query. The replicated/copy documents are seen as the search result.  Par. 0040 Kenthapadi discloses the specific index server(s) stores an assigned copy of the document.  The assignment is done prior to the query performing at run time.  Par. 0034 Kenthapadi discloses storing documents in a central server/index. The central server/index is seen as the search head cluster);
Kenthapadi teaches maintaining a replication count corresponding to how many of the replicas of the search result are stored in the search head cluster, the replication count corresponding to how many of the replicas of the search results are stored in the at least the portion of the search head cluster  (Fig.1 and Par. 0017 Kenthapadi discloses a search cluster. Par. 0040 Kenthapadi discloses maintaining a number of copies of a document. The central server is seen as the head cluster);
Kenthapadi does not teach but Drobychev teaches determining whether the replication count is greater than a target replication count, based on determining that the replication count is greater than the target replication count, initiating a deletion of at least one replica of the replicas of the search result from a target search head of the plurality of search heads  at least the portion of the search head cluster storing the replicas (Col. 12 Lines 27-30 Drobychev discloses the replicas that exceed the replication policies are removed).
Ghemawat and Drobychev are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Ghemawat to include the multiple search indexers of Drobychev, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the downstream servers (Col. 1 Lines 40-45 Drobychev).
Kenthapadi teaches receiving an indication that the replication is complete and based on receiving the indication that the replication is complete, increasing the replication count corresponding to the search result (Col. 10 Lines 24-27 Drobychev discloses the location assignment daemon managing and identifying replicas. The identifying replicas is seen as search request. Col. 12 Lines 25-30 Drobychev discloses using the location assignment daemon to remove replicas until the replication policy which indicates the maximum allowed number of replicas is satisfied. Therefore removing a replica and receiving an information that the replication policy is satisfied is seen as receiving an indication that the deletion is complete. The replication count is seen as the number of replicas that satisfy a policy);
wherein the operations are performed by one or more processing devices (Par. 0059 Kenthapadi discloses a processor).


7.	Claim(s) 5, 15, 18, 19, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi') and further in view of Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev') and further in view of Ghemawat et al. U.S. Patent Application Publication No. 7,222,119 (herein as ‘Ghemawat’).


As to claim 5 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ghemawat teaches wherein the search result comprises a result of a scheduled search query that repeats on a periodic basis (Col. 4 Lines 34-36 Ghemawat discloses a master periodically gives search instructions the chunk servers. Periodically giving instructions is seen as scheduled search query).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).

As to claim 15 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ghemawat teaches wherein the target replication count is included in configuration data that has been replicated to each of the plurality of search heads in the search head cluster (Col. 5 Lines 52-55 Ghemawat discloses the namespace is within the metadata. Col. 12 Lines 4-6 Ghemawat discloses the user providing different replication policies within the namespace. Policies are seen as replication count. Col. 16 Lines 40-44 Ghemawat discloses duplicating the file and metadata).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).


As to claim 18 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ghemawat teaches comprising selecting the target search head by identifying a least-recently-used replica of the search result and selecting a search head of the plurality of search heads that stores the least-recently-used replica (Col. 8 Lines 19-21 Ghemawat discloses identifying older version of replicas that are not in use).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).


As to claim 19 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ghemawat teaches determine whether the replication count is less than a target replication count (Fig. 7 and Col. 9 Lines 39-44 Ghemawat discloses determine whether the number of replicas fall below a replication threshold);
based on determining that the replication count is less than the target replication count, select a target search head from the plurality of search heads in the search head cluster to receive a replica of the search result (Col. 10 Lines 14-20 Ghemawat discloses based upon replication selecting to move the replica to another chunk server. The another chunk server is seen as the target search head to receive a replica);
initiate a replication of the search result from a source search head in the search head cluster to the selected target search head (Col. 9 Lines 64-65 Ghemawat discloses cloning the target replication);
Ghemawat teaches receive an indication that the replication is complete (Col. 14 Lines 50-53 Ghemawat discloses receiving an indication that the replica write operation is complete);
and based on receiving the indication that the replication is complete, increase the replication count corresponding to the search result (Col 11 Lines 27-31 Ghemawat discloses a new version number is created when a replica is added to the chunk server. The new version number is seen as increasing the replication count. The new chunk is created in response to granting a new lease chunk. The new chunk is seen as the search result of new lease chunk).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).


As to claim 22 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
	Kenthapadi in combination with Drobychev does not teach but Ghemawat teaches wherein the result was generated by execution of the particular map- reduce search against a plurality of time-stamped events, each time-stamped event including a portion of raw machine data (Col. 6 Lines 5-10 and Col. 6 Lines 44-47 Ghemawat discloses the timestamp is associated with a replica chunk.  The timestamps is associated with the version number).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).

As to claim 30 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 28.
In addition Ghemawat discloses further comprising selecting the target search head by identifying a least-recently-used replica of the search result and selecting a search head of the plurality of search heads that stores the least-recently-used replica (Col. 8 Lines 19-21 Ghemawat discloses identifying older version of replicas that are not in use).
Kenthapadi and Ghemawat are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the multiple search indexers of Ghemawat, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to manage the distribution of files on multiple servers (Col. 1 Lines 40-45 Ghemawat).


6.	Claim(s) 3, 4, 23, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable by Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi'), Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev') and further in view of Diego Ongaro “In Search of an Understandable Consensus Algorithm” (herein as ‘Ongaro’).

As to claim 3 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches wherein the method is performed by a search head leader that was selected using a Raft consensus election protocol from among the plurality of search heads in the search head cluster (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

As to claim 4 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches wherein the method is performed by a search head leader that was selected using a consensus election protocol from among the plurality of search heads in the search head cluster (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

As to claim 23 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches further comprising participating in a Raft consensus election protocol to enable another search head in the search head cluster to assume search head leader responsibilities in case of computer or network breakdown (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader. Pg. 8 Section 5.4.2 Ongaro discloses when the leader fails the future leaders attempt to replicate the data).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

As to claim 24 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches further comprising participating in a consensus election protocol to enable another search head in the search head cluster to assume search head leader responsibilities in case of computer or network breakdown (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader. Pg. 8 Section 5.4.2 Ongaro discloses when the leader fails the future leaders attempt to replicate the data).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

As to claim 27 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 26.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches wherein a search head leader of the plurality of search heads performs the determining, the selecting, the initiating, and the increasing, wherein the search head leader is selected using a Raft consensus protocol among the plurality of search heads (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader. Pg. 8 Section 5.4.2 Ongaro discloses when the leader fails the future leaders attempt to replicate the data).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

As to claim 29 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 28.
Kenthapadi in combination with Drobychev does not teach but Ongaro teaches wherein a search head leader of the plurality of search heads performs the determining, the selecting, the initiating, and the decreasing, wherein the search head leader is selected using a Raft consensus protocol among the plurality of search heads (Fig. 6, Pg. 6 2nd-4th Paragraph Ongaro discloses a cluster server is elected leader. The cluster leader is seen as the search head leader. Pg. 8 Section 5.4.2 Ongaro discloses when the leader fails the future leaders attempt to replicate the data).
Kenthapadi and Ongaro are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the search indexers of Ongaro, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to change cluster membership using overlapping majorities (Abstract Ongaro).

7.	Claim(s) 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi'), Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev') and further in view of Lin et al. U.S. Patent Application Publication No. 2008/0177767 (herein as ‘Lin’).


As to claim 11 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Lin teaches wherein configuration data corresponding to the search result indicates that the target search head should reside in a particular geographic site (Par. 0133 Lin discloses the files are distributed geographically. Par. 0142 Lin discloses determining a storage location in a network). 
Kenthapadi and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Lin, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to provide access to nodes remotely (Par. 0017 Lin).


As to claim 12 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Lin teaches wherein selecting the target search head further comprises selecting a search head of the plurality of search heads that stores a smallest number of access request for the search results (Par. 0142 Lin discloses determining storage location is based upon the number of nodes store the resources, and therefore it’s obvious the smallest number of nodes are needed).
Kenthapadi and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Lin, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to provide access to nodes remotely (Par. 0017 Lin).


As to claim 16 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Lin teaches further comprising replicating to each of the plurality of search heads in the search head cluster a cluster search results registry that indicates which search heads in the plurality of search heads store a replica of the search result (Par. 0045 Lin discloses the index nodes save the locations of nodes that store replicas).
Kenthapadi and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Lin, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to provide access to nodes remotely (Par. 0017 Lin).

As to claim 17 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Lin teaches further comprising proxying a request for the search result to at least one of the plurality of search heads that store the search result when a search head of the plurality of search heads that receives the request for the search result does not store the search result or a replica of the search result (Par. 0037 Lin discloses when content is not found at cluster B, the is query is routed to the successor of cluster B).
Kenthapadi and Lin are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Lin, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to provide access to nodes remotely (Par. 0017 Lin).


8.	Claim(s) 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi'), Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev') and further in view of Chinta et al. U.S. Patent not. 6,879,995 (herein as 'Chinta').

As to claim 9 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Chinta teaches wherein selecting the target search head further comprises selecting a search head of the plurality of search heads that has received a largest number of access requests for the search result (Col. 16 Lines 1-5 Chinta discloses the request are assigned to the server with the largest number of request).
Kenthapadi and Chinta are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Chinta, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to monitors the amount of storage space available for request (Col. 5 Lines 10-15 Chinta).


As to claim 21 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Chinta teaches wherein the result was generated by execution of the particular map- reduce search against machine data in heterogeneous formats (Col. 21 Lines 45-48 Chinta discloses content in different formats).
Kenthapadi and Chinta are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Chinta, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to monitors the amount of storage space available for request (Col. 5 Lines 10-15 Chinta).

	
10.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable by Ghemawat et al. U.S. Patent Application Publication No. 7,222,119 (herein as ‘Ghemawat’) in combination with Kenthapadi et al. U.S. Patent Application Publication No. 2012/0226661 (herein as 'Kenthapadi'), Drobychev et al. U.S. Patent No. 9,356,793 (herein as 'Drobychev') and further in view of Hechler et al. U.S. Patent Application Publication No. 2009/0204583 (herein as 'Hechler').

As to claim 20 Kenthapadi in combination with Drobychev teaches each and every limitation of claim 1.
Kenthapadi in combination with Drobychev does not teach but Hechler teaches wherein the particular map-reduce search generated the result using a late-binding schema associated with one or more extraction rules defining one or more fields (Par. 70. Hechler discloses extracting data unit parameters. Par. 77 Hechler discloses using late-binding to translate application units to another format).
Kenthapadi and Hechler are analogous art because they are in the same field of endeavor, query processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the search query of Kenthapadi to include the remote access of Hechler, to allow numerous search results. The suggestion/motivation to combine is that it would be obvious to try in order to provide access to data managed in a database for an application in an environment (Par. 0010 Hechler).



					Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. M./  May 22, 2021
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159